Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 1, 2013 (the
“Effective Date”), among Reis, Inc., a Maryland corporation (“Reis”), Reis
Services, LLC, a Maryland limited liability company and a wholly-owned
subsidiary of Reis (“LLC”, and together with Reis, the “Employers”), and Lloyd
Lynford (“Employee”).

Recitals

WHEREAS, Employee is currently employed by the Employers under an Employment
Agreement dated as of July 1, 2010 (the “Prior Agreement”); and

WHEREAS, the Employers desire to employ Employee as the President and Chief
Executive Officer of Reis and as the President and Chief Executive Officer of
LLC, and Employee desires to be employed by the Employers in such capacities
effective as of the Effective Date pursuant to the terms and conditions set
forth below.

NOW, THEREFORE, Employee and Employers, in consideration of the mutual
agreements, covenants and conditions contained herein, and for other good and
valuable consideration, hereby agree as follows:

1. Basic Employment Provisions.

(a) Employment Period. Subject to the terms and conditions of this Agreement,
(i) the Employers hereby employ Employee, and (ii) Employee agrees to be
employed by the Employers, in each case for a period of three years from the
Effective Date; provided, however, that if this Agreement would otherwise expire
during a period when (A) either of the Employers is party to an agreement, the
consummation of which would result in the occurrence of a Change of Control or
(B) the Board of Directors of Reis (the “Board”) or a committee thereof is
engaged in active negotiations or has commenced a process regarding a
transaction, the consummation of which would result in the occurrence of a
Change of Control (such period of time described by clause (A) and/or (B) of
this Section 1(a), a “Change of Control Protection Period”), then this Agreement
shall continue in effect until the seven-month anniversary of the earlier of
(x) the date of the consummation of such Change of Control or (y) the date of
the final and complete rescission or abandonment of the agreement or
transaction, the consummation of which would have resulted in such Change of
Control (the initial three-year period plus any such extension period(s),
together, the “Employment Period”). The Prior Agreement shall remain in full
force and effect through the Effective Date.

(b) Duties. During the Employment Period, Employee shall serve as the President
and Chief Executive Officer of Reis and as the President and Chief Executive
Officer of LLC. Employee shall (x) have general responsibility for
implementation of the policies of the Employers, as determined by the Board, and
for the management of the business and affairs of the Employers; (y) in general,
supervise and control all of the business and affairs of the Employers; and
(z) perform those services as set from time to time by the Board or other
governing body of the Employers or a committee thereof, commensurate with
Employee’s positions, it being understood that Employee shall not be required to
perform any services, acts



--------------------------------------------------------------------------------

or things not in accordance with applicable law or ethical standards or in the
best interests of the shareholders of either Employer. Employee shall report
directly to the Board and Employee’s principal place of employment shall be 530
Fifth Avenue, New York, NY 10036 (the “Principal Location”). In furtherance of
the foregoing, Employee shall have the primary right and responsibility for
providing the Board or other governing body of the Employers with
recommendations as to the Employers’ policies and business strategies and their
implementation, including, without limitation, those relating to Reis’ real
estate assets. During the Employment Period, Employee agrees to perform his
duties hereunder faithfully and to the best of his ability and to devote his
full professional working time, attention and energies to the transaction of the
Employers’ business, in each case subject to the terms hereof. During the
Employment Period, Employee shall not be employed or otherwise engaged in any
other business or enterprise without the written consent of the Employers.
Notwithstanding any other term hereof, but subject to the terms and provisions
of Sections 8, 9 and 10, nothing contained herein shall preclude Employee from
(i) serving on the boards of a reasonable number of other trade associations
and/or civic or charitable organizations and businesses which do not compete
with the business of the Employers, (ii) engaging in charitable activities and
community affairs, (iii) managing his personal and family investments and
affairs, or (iv) writing and selling works of fiction and non-fiction (to the
extent that such works do not disclose Confidential Information (as defined
below)), in each case as long as such activities do not materially interfere
with the discharge of his duties and responsibilities under this Section 1(b).
Employee shall continue to serve as a member of the Board.

(c) Compliance with the Employers’ Policies. During the Employment Period,
Employee shall be governed by and be subject to, and Employee hereby agrees to
comply with, all of the Employers’ policies applicable to the Employers’
employees generally or to the Employers’ employees at Employee’s grade level,
including, without limitation, the Employers’ Codes of Business Ethics and
Conduct, in each case, as any such policies are in effect from time to time
(collectively, the “Policies”).

2. Compensation.

(a) Salary. As compensation for the services to be rendered by Employee
hereunder, the Employers are jointly and severally obligated to pay to Employee
for each year of the Employment Period, commencing on the Effective Date, a
gross annual base salary of not less than $450,000 per year (as in effect from
time to time after any increase (but not decrease), the “Gross Annual Base
Salary”), payable in accordance with the payroll practices of the Employers in
effect from time to time (but in all events no less frequently than
semi-monthly). Employee shall be entitled to such increases (but not decreases)
in Gross Annual Base Salary, if any, as may be determined from time to time by
the Compensation Committee of the Board (the “Compensation Committee”). The
Compensation Committee shall consider such increases in Gross Annual Base Salary
at least annually, and shall take into account market data, the consumer price
index, and any other factors it deems relevant.

(b) Bonus.

(i) With respect to the fiscal year that includes the Effective Date and each
other fiscal year that begins during the Employment Period, Employee shall be
entitled to

 

2



--------------------------------------------------------------------------------

receive, in addition to Employee’s Gross Annual Base Salary, an annual cash
bonus award (or a pro rated portion thereof in the event that the applicable
fiscal year ends following the Employment Period) (the “Annual Bonus”), with a
target bonus opportunity of not less than seventy five percent (75%) of the
Gross Annual Base Salary, based upon the achievement of target performance goals
established by the Compensation Committee (as in effect from time to time after
any increase (but not decrease), the “Target Bonus”); provided that in no event
shall such targets or the method for determining payouts based on the degree to
which such targets are attained be less favorable to Employee than those
applying to other senior executives of the Employers generally for the
applicable fiscal year. Upon achievement of the targeted performance goals for
the applicable fiscal year, Employee shall be paid the Target Bonus. The
applicable bonus plan shall specify the Annual Bonus payable upon achievement of
threshold, target, and maximum performance goals. The “Maximum Bonus” for
achievement of all applicable performance goal(s) at maximum performance level
shall be at least one hundred seventy-five percent (175%) of the Target Bonus
and the minimum Annual Bonus opportunity for failing to achieve threshold
performance under the applicable performance goal(s) shall be $0. To the extent
the performance goals are sufficiently quantifiable and Employee’s achievement
level falls between performance goal benchmarks, the Annual Bonus shall be
determined using a straight line interpolation between the two appropriate
performance goals. Employee shall be entitled to such increases (but not
decreases) in Target Bonus, if any, as may be determined from time to time by
the Compensation Committee. The Compensation Committee shall consider such
increases in Target Bonus at least annually, and shall take into account market
data, the consumer price index, and any other factors it deems relevant.

(ii) The Annual Bonus will be paid in cash to Employee not later than the date
annual bonuses are generally paid to senior executives of the Employers, but in
all events not later than the later of the 15th day of the third month following
the end of Employee’s first taxable year in which the right to payment is no
longer subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and any
proposed, temporary or final regulation, or any other guidance, promulgated with
respect to Section 409A of the Code by the U.S. Department of Treasury or the
Internal Revenue Service (“Section 409A”)).

(c) Benefits. During the Employment Period, the Employers shall provide Employee
(and Employee’s spouse and eligible dependents) with the benefits to which
senior executives of the Employers are or become entitled under the terms of any
benefit plans or programs instituted by the Employers, as in effect from time to
time (it being understood that Reis or LLC may amend or terminate such benefit
plans or programs in accordance with the terms of such plans or programs at any
time during the Employment Period). For purposes of determining Employee’s
eligibility for participation in employee benefit plans and for other fringe
benefits, Employee shall be deemed to be a full time employee of whichever of
the Employers provides more favorable benefits, in the aggregate, to its senior
executives. Employee shall be entitled to six weeks paid vacation per year,
which shall be taken in accordance with the policies of Reis governing vacation
of senior executives. In addition, notwithstanding anything contained in this
Agreement to the contrary, as soon as reasonably practicable following the
Effective Date, the Employers shall (i) ensure that the term life insurance
policy secured on behalf of the Employee pursuant to Section 2(c) of the Prior
Agreement shall remain in full force and effect at all times during the
Employment Period; and (ii) pay for, or reimburse the Employee for, the cost of
$100,000 of supplemental life insurance pursuant to the Employers’ group life
insurance policy, such insurance to be in effect at all times during the
Employment Period.

 

3



--------------------------------------------------------------------------------

(d) Equity Awards.

(i) Annual Long-Term Incentive Awards. During the Employment Period, Employee
shall be entitled to receive annual equity and/or long-term incentive awards at
the time such awards are generally made by the Employers to senior executives of
the Employers, on a basis no less favorable than such awards are made to other
senior executives of the Employers (including with respect to the form of award,
the vesting and forfeiture conditions and the value of the award as a percentage
of total annual compensation) and consistent with past practices for awarding
equity to Employee. All equity and/or long-term incentive awards granted in
connection with this Agreement or during the Employment Period will provide that
Employee may, at his option, satisfy the minimum required tax withholdings and,
in the case of stock options, pay the applicable exercise price, by either
(A) the actual or constructive transfer to Reis of nonforfeitable unrestricted
shares of Reis common stock that have been owned by Employee for more than six
months prior to the date of exercise or the date on which such taxes are
required to be withheld (the “Previously Acquired Shares”), or (B) in the event
that Employee does not then own a sufficient number of Previously Acquired
Shares, an automatic reduction in the number of shares otherwise required to be
delivered to Employee, as applicable, in all cases unless and to the extent that
any such transfer or reduction (1) is prohibited by a material financing or
other agreement that restricts the ability of the Employers to permit such
reduction, or (2) would reasonably be expected to jeopardize the cash flow of
either of the Employers.

(ii) Acceleration. Upon a Change of Control (as defined herein or in the
applicable stock incentive compensation plan), all Employee’s outstanding equity
awards shall vest and become non-forfeitable, with any outstanding stock options
immediately vesting and becoming exercisable (and, subject to Section 10.5
(Adjustments) of the Reis, Inc. 2008 Omnibus Incentive Plan (or any similar
provision of an applicable successor plan), with all stock options remaining
exercisable for the duration of their original term), the restriction period
(including, without limitation, any vesting requirements) on any restricted
stock and restricted stock units held by Employee shall lapse, and any other
vesting requirements or conditions with respect to the foregoing or other
equity-based awards held by Employee shall lapse and be disregarded.

(iii) Other Incentive Compensation. Employee shall be eligible to participate in
any other incentive compensation methods or programs established by either of
the Employers and offered to senior executives of Reis or LLC.

3. Termination. Employee’s employment may be terminated prior to the expiration
of the Employment Period under the following conditions, in each case subject to
the terms of Section 4. In the event any party or parties (in the case of the
Employers) hereto elect to terminate the Employment Period, such party or
parties shall deliver written notice thereof (other than a termination pursuant
to Section 3(a)) in accordance with the terms of this Section 3, which written
notice shall set forth the provision of this Section 3 under which such
termination is effective. A notice of termination hereunder may not be retracted
or withdrawn by the party or parties delivering the same, without the consent of
the other party or parties hereto.

 

4



--------------------------------------------------------------------------------

(a) Death. The Employment Period shall terminate automatically, without notice,
effective upon the death of Employee.

(b) Disability. The Employers may terminate the Employment Period at any time,
effective upon not less than 10 days prior written notice to Employee after
Employee has been unable to perform the essential duties of his positions
because of “Disability” (as determined on the basis of medical evidence
satisfactory to the Board, in the Board’s reasonable discretion) for a period of
(i) 180 consecutive days in any 12-month period or (ii) 270 days in any 12-month
period, subject to reasonable accommodation provisions of applicable law.

(c) Cause. The Employers may terminate the Employment Period at any time for
Cause, effective upon delivery of prior written notice to Employee. For the
purposes of this Agreement, “Cause” shall mean Employee’s (i) breach of
Section 9, (ii) material breach of any other term or provision of this Agreement
which is not cured by Employee within 20 days of written notice thereof from
either of the Employers (which notice shall specify that such notice is being
delivered for purposes of this Section 3(c)(ii)), (iii) fraud or dishonesty in
the course of Employee’s employment, (iv) for reasons other than Disability,
continued gross neglect of the duties to be performed by Employee hereunder
which results in material harm to the Employers and which is not cured by
Employee within 20 days of written notice thereof from the Employers (which
notice shall specify that such notice is being delivered for purposes of this
Section 3(c)(iv)), (v) material violation of any of the Policies that results in
material injury to one or both of the Employers or (vi) conviction or pleading
guilty or nolo contendere to any felony charge. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause pursuant to
clauses (i) through (v) of this Section 3(c) unless and until there shall have
been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than either (A) a majority of the members of the
Board or (B) two-thirds of the independent members of the Board, at a meeting of
the Board called and held for such purpose (after reasonable notice to Employee
and an opportunity for Employee, together with counsel of Employee’s choosing,
to be heard before the Board not less than 10 days after the giving of such
notice), finding that in the good faith opinion of the Board, Employee conducted
himself as set forth above in clauses (i) through (v) of this Section 3(c) and
specifying the particulars of such conduct in detail. Notwithstanding anything
contained in this Agreement to the contrary, Employee’s failure to perform his
duties or fulfill his obligations under this Agreement after receiving a notice
of termination shall not constitute proper Cause for purposes of this Agreement.

(d) Change of Control.

(i) In the event there is a termination by the Employers without Cause or a
termination by Employee for Good Reason, in either case (A) during a Change of
Control Protection Period (whether or not a Change of Control actually occurs)
or (B) upon or within the two-year period following a Change of Control (the
periods described in clauses (A) and (B) of this Section 3(d)(i), together, the
“Change of Control Period”), Employee shall be entitled to payment under
Section 4(d).

(ii) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following after the Effective Date, whether directly or
indirectly,

 

5



--------------------------------------------------------------------------------

voluntarily or involuntarily, whether as part of a single transaction or a
series of transactions: (A) individuals who as of the Effective Date constitute
the Board cease, for any reason, to constitute at least a majority of the Board,
unless the election or nomination for election of each new director was approved
by at least two-thirds of the directors then still in office who were directors
as of the Effective Date (either by a specific vote of such directors or by the
approval of the Employers’ proxy statement in which each such individual is
named as a nominee for a director without written objection to such nomination
by such directors); provided, however, that no individual initially elected or
nominated as a director as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be approved (solely for purposes of this
Section 3(d)(ii)); (B) the sale, transfer or other disposition of all or
substantially all of the assets of either of the Employers (other than to a
wholly-owned direct or indirect subsidiary of either of the Employers or a
benefit plan of either of the Employers); (C) any person or entity or group of
affiliated persons or entities (other than Employee, Jonathan Garfield or a
group including either of them) acquiring beneficial ownership (as that term is
used in Rules 13d-3, 13d-5 or 16a-1 under the Securities Exchange Act of 1934,
as amended, whether or not applicable) of 30% or more of the shares of capital
stock or other equity of either of the Employers, having by the terms thereof
voting power to elect the members of the Board (in the case of Reis only), or,
convertible into shares of such capital stock or other equity of either of the
Employers (collectively, “Voting Shares”), as the case may be; (D) the
stockholders or members of either of the Employers adopting a plan of
liquidation providing for the distribution of all or substantially all of either
of the Employers’ assets or approving the dissolution of either of the
Employers; or (E) the merger, consolidation, or reorganization of either of the
Employers or any similar transaction which results in (1) the beneficial owners
of the Voting Shares of either of the Employers immediately prior to such
merger, consolidation, reorganization or transaction beneficially owning, after
giving effect to such merger, consolidation, reorganization or transaction,
interests or securities of the surviving or resulting entity representing 50% or
less of the shares of capital stock or other equity of the surviving or
resulting entity having by the terms thereof voting power to elect the members
of the board or directors (or equivalent thereof) or convertible into shares of
such capital stock or other equity of such entity or (2) any person or entity or
group of affiliated persons or entities (other than Employee, Jonathan Garfield
or a group including either of them) owning, after giving effect to such merger,
consolidation, reorganization or transaction, interests or securities of the
surviving or resulting entity, representing 30% or more of the shares of capital
stock or other equity of the surviving or resulting entity having by the terms
thereof voting power to elect the members of the board of directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity.

(e) Good Reason. Employee may terminate the Employment Period at any time for
Good Reason, effective upon not less than 10 days prior written notice to the
Employers. For purposes of this Agreement, “Good Reason” means (i) a material
diminution in Employee’s duties or responsibilities for either of the Employers,
demotion of Employee or a change for any reason in Employee’s direct reporting
relationship to other than the Board or a committee thereof (or, following a
Change of Control, reorganization of either of the Employers, or the shares of
Reis ceasing to be publicly traded, a change for any reason in Employee’s direct
reporting relationship to other than the board of directors of any successor or
acquiring entity (including the ultimate parent of any such successor or
acquiring entity), whether such successor or

 

6



--------------------------------------------------------------------------------

acquiring entity (or its ultimate parent) is a public, private or other form of
corporation, limited liability company, partnership, holding company, hedge
fund, private equity firm, investment firm or other form of entity);
(ii) Employee’s being removed from, not nominated for re-election to, or not
re-elected to the Board, other than for Cause or at his request; (iii) either of
the Employers’ (or any of their successors’ or acquiring entities’) material
breach of this Agreement which is not cured within 20 days of written notice
thereof to the Employers (which notice shall specify that such notice is being
delivered for purposes of this Section 3(e)(iii)); (iv) Employee’s being
required to report to an office to work on a regular basis at a location outside
of a 30-mile radius from the Principal Location; (v) a reduction of Employee’s
Gross Annual Base Salary or Target Bonus; (vi) any failure by the Employers to
obtain the assumption in writing of any obligation of the Employers to perform
any agreement between Employee and either of the Employers (A) by any successor
to all or substantially all of the assets of either of the Employers or (B) by
any successor or acquiring entity upon a Change of Control of either of the
Employers, in either case whether by operation of law or contractually, as of
the date of such transaction; or (vii) Employee is not for any reason the most
senior executive officer responsible for all business units, functions and
departments of either of the Employers (including, without limitation, sales,
marketing, accounting/finance, legal, information technology, human resources,
research & development, operations, and all divisions and product lines) (any
such business unit, function or department, a “Department”) (or, following a
Change of Control, reorganization of either of the Employers, or the shares of
Reis ceasing to be publicly traded, Employee is not for any reason the most
senior executive officer of any successor or acquiring entity (including the
ultimate parent of any such successor or acquiring entity) responsible for all
Departments of such successor or acquiring entity (or its ultimate parent),
whether such successor or acquiring entity (or its ultimate parent) is a public,
private or other form of corporation, limited liability company, partnership,
holding company, hedge fund, private equity firm, investment firm or other form
of entity). For purposes of any determination regarding the existence of Good
Reason, any claim by Employee that Good Reason exists shall be presumed to be
correct unless a court of competent jurisdiction issues a final judgment, order
or decree determining that the Employers have established by clear and
convincing evidence that Good Reason does not exist.

(f) Termination of the Employment Period Other Than for Death, Disability,
Cause, Change of Control or Good Reason. The Employers may terminate Employee’s
employment (and thereby terminate the Employment Period) at any time, for any or
no reason, effective upon not less than 30 days prior written notice. Employee
may terminate his employment, or resign, from the Employers (and thereby
terminate the Employment Period) at any time, for any or no reason, effective
upon not less than 30 days prior written notice.

4. Obligations of the Employers Upon Termination of the Employment Period.

(a) Termination Pursuant to Section 3(a) (Death). In the event that the
Employment Period terminates pursuant to Section 3(a), no further compensation
shall be paid to Employee following the effective date of termination, provided
that:

(i) within 35 days of the effective date of termination, the Employers shall pay
to Employee’s estate or other beneficiary(ies), as applicable, a lump sum cash
payment equal to the sum of (A) Employee’s Gross Annual Base Salary through the
effective date of termination to the extent not theretofore paid, (B) any
accrued vacation pay to the extent not

 

7



--------------------------------------------------------------------------------

theretofore paid, (C) subject to Section 6, all business expenses which were
incurred by Employee prior to or as of the effective date of termination but not
yet reimbursed by the Employers and (D) the Annual Bonus payable for each year
preceding the year during which termination occurs, to the extent not
theretofore paid (the aggregate amounts set forth in clauses (A), (B), (C) and
(D) above, collectively the “Accrued Obligations”);

(ii) within 35 days of the effective date of termination, the Employers shall
pay to Employee’s estate or other beneficiary(ies), as applicable, a lump sum
cash payment of a pro rata portion of the Target Bonus (as in effect on the
effective date of termination) that Employee would have been eligible to receive
pursuant to Section 2(b) for the fiscal year in which the effective date of
termination occurs, based upon the percentage of the fiscal year that shall have
elapsed through the effective date of termination (the “Pro Rata Bonus”);

(iii) for 18 months following the effective date of termination, the Employers
will reimburse Employee’s spouse and eligible dependents on a monthly basis
(within 35 days following the date the cost is incurred) for the cost (on a
grossed-up basis) of maintaining health benefits for Employee’s spouse and
eligible dependents under a group health plan of the Employers, provided that
(A) Employee’s spouse and/or legal guardian for Employee’s eligible dependents
timely elects the continuation of group health plan benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and
(B) Employee’s spouse and/or legal guardian for Employee’s eligible dependents
makes a monthly payment to the Employers in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage. Employee and the Employers acknowledge that this coverage will
count towards the Employers’ and such group health plan’s obligation to provide
Employee’s spouse and eligible dependents with the right to continuation
coverage pursuant to COBRA and that Employee’s spouse and/or eligible dependents
will be able to continue such coverage at their own expense for the balance of
the period provided under COBRA (for the avoidance of doubt, the foregoing will
not cover any short-term or long-term disability insurance benefits); and

(iv) as of the effective date of termination, all of Employee’s outstanding
equity awards shall vest and become non-forfeitable, with any outstanding stock
options immediately vesting and becoming exercisable (and with all stock options
remaining exercisable for three years following Employee’s termination date (but
no later than the original term)), the restriction period (including, without
limitation, any vesting requirements) on any restricted stock and restricted
stock units held by Employee shall lapse, and any other vesting requirements or
conditions with respect to the foregoing or other equity-based awards held by
Employee shall lapse and be disregarded, and such awards shall be settled in
accordance with the terms of the plan and/or the applicable award agreement (all
acceleration pursuant to this paragraph, together, the “Equity Acceleration”).

(b) Termination Pursuant to Section 3(b) (Disability). In the event that the
Employment Period is terminated pursuant to Section 3(b), no further
compensation shall be paid to Employee following the effective date of
termination, provided that:

(i) within 35 days of the effective date of termination, the Employers shall pay
to Employee or his legal representative, as applicable, a lump sum cash payment
equal to the Accrued Obligations;

 

8



--------------------------------------------------------------------------------

(ii) within 35 days of the effective date of termination, the Employers shall
pay to Employee or his legal representative, as applicable, a lump sum cash
payment equal to the Pro Rata Bonus;

(iii) for 18 months following the effective date of termination, the Employers
will reimburse Employee on a monthly basis (within 35 days following the day the
cost is incurred) for the cost (on a grossed-up basis) of maintaining health
benefits for Employee (and Employee’s spouse and eligible dependents) under a
group health plan of the Employers, provided that (A) Employee timely elects the
continuation of group health plan benefits under COBRA and (B) Employee makes a
monthly payment to the Employers in an amount equal to the monthly premium
payments (both the employee and employer portion) required to maintain such
coverage. Employee and the Employers acknowledge that this coverage will count
towards the Employers’ and such group health plan’s obligation to provide
Employee with the right to continuation coverage pursuant to COBRA and that
Employee will be able to continue such coverage at Employee’s own expense for
the balance of the period provided under COBRA (for the avoidance of doubt, the
foregoing will not cover any short-term or long-term disability insurance
benefits) (with the exception of the duration, all such reimbursement payments,
gross-ups and related conditions described in this paragraph, the “COBRA
Reimbursement”); and

(iv) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.

(c) Termination Pursuant to Section 3(c) (Cause). In the event that the
Employment Period is terminated pursuant to Section 3(c), no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.

(d) Termination Pursuant to Section 3(d) (Change of Control). In the event that
the Employment Period is terminated during the Change of Control Period (A) by
the Employers for any reason (other than Employee’s death or Disability, or with
Cause) or (B) by Employee for Good Reason, no further compensation shall be paid
to Employee following the effective date of termination, provided that:

(i) within 35 days of the effective date of termination, the Employers shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;

(ii) within 35 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to the Pro Rata Bonus;

(iii) within 35 days of the effective date of termination, the Employers shall
pay to Employee a lump sum cash payment equal to 2.5 multiplied by the sum of
(A) the Gross Annual Base Salary (as in effect on the effective date of
termination or, if higher, as in effect immediately prior to any such Change of
Control) plus (B) the Target Bonus (as in effect on the

 

9



--------------------------------------------------------------------------------

effective date of termination or, if higher, as in effect immediately prior to
any such Change of Control) that Employee would have been eligible to receive
pursuant to Section 2(b) for the fiscal year in which the effective date of
termination occurs;

(iv) for 18 months following the effective date of termination, the Employers
will provide Employee with the COBRA Reimbursement on a monthly basis (within 35
days following the day the cost is incurred) (and, in addition, to the extent
Employee remains eligible (provided that Employee may at any time supplement any
cost necessary to allow for continued eligibility as provided under the terms of
the applicable policy), Employee may continue participation in the Employers’
long-term disability plan on the same basis as provided prior to the termination
of Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and

(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.

(e) Termination by Employee Without Good Reason. In the event that the
Employment Period is terminated by Employee without Good Reason, no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.

(f) Termination by the Employers Without Cause or by Employee for Good Reason.
In the event that the Employment Period is terminated (other than during the
Change of Control Period) either (A) by the Employers for any reason (other than
Employee’s death or Disability, or with Cause) or (B) by Employee for Good
Reason, no further compensation shall be paid to Employee following the
effective date of termination, provided that:

(i) within 35 days of the effective date of termination, the Employers shall pay
to Employee a lump sum cash payment equal to the Accrued Obligations;

(ii) on the 35th day following the effective date of termination, the Employers
shall pay to Employee a lump sum cash payment equal to the Pro Rata Bonus;

(iii) on the 35th day following the effective date of termination, the Employers
shall pay to Employee a lump sum cash payment equal to 1.5 multiplied by the sum
of (A) the Gross Annual Base Salary (as in effect on the effective date of
termination) plus (B) the Target Bonus (as in effect on the effective date of
termination) that Employee would have been eligible to receive pursuant to
Section 2(b) for the fiscal year in which the effective date of termination
occurs;

(iv) for 18 months following the effective date of termination, the Employers
will provide Employee with the COBRA Reimbursement on a monthly basis (within 35
days following the day the cost is incurred) (and, in addition, to the extent
Employee remains eligible (provided that Employee may at any time supplement any
cost necessary to allow for continued eligibility as provided under the terms of
the applicable policy), Employee may continue participation in the Employers’
long-term disability plan on the same basis as provided prior to the termination
of Employee’s employment, at his own cost and expense, through the end of the
Employment Period, without regard to any earlier termination of employment); and

(v) as of the effective date of termination, Employee shall be entitled to the
Equity Acceleration.

 

10



--------------------------------------------------------------------------------

(g) Mutual Release of Claims. Payments under Section 4(f) (except the Accrued
Obligations and any equity or long-term incentive awards which were previously
accelerated pursuant to Section 2(d)(ii) or otherwise) shall be owed and made to
Employee as described in Section 4(f); provided that (i) the Employers have
delivered to Employee a fully-executed copy of the Mutual Release of Claims in
the form attached hereto as Exhibit A (subject to adjustment as necessary to
comply with changes in applicable law) (the “Mutual Release”) within three days
following the effective date of termination of Employee’s employment, and
(ii) Employee has executed and not revoked the Mutual Release within 35 days
following the effective date of termination of Employee’s employment (and the
Rescission Period set forth therein shall have expired prior to such 35th day).
Failure by the Employers to provide Employee with a Mutual Release (executed by
both of the Employers) within three days following the effective date of
termination of Employee’s employment shall release Employee from his obligation
to execute the Mutual Release, and Employee shall be entitled to the payments
under Section 4(f) as described therein. Employee’s (or his estate’s or
representative’s) failure or refusal to sign, or revocation of, the Mutual
Release, following the delivery by the Employers of the Mutual Release
contemplated by this Section 4(g), shall relieve the Employers of liability to
provide Employee any and all payments under Section 4(f) (except the Accrued
Obligations and any equity or long-term incentive awards which were previously
accelerated pursuant to Section 2(d)(ii) or otherwise).

5. Potential Reductions.

(a) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Employee (including,
without limitation, any payment or benefit received in connection with a Change
of Control or the termination of Employee’s employment, whether pursuant to the
terms of this Agreement or any other plan, program, arrangement or agreement)
(all such payments and benefits, together the “Total Payments”) would be subject
(in whole or part), to any excise tax imposed under Section 4999 of the Code, or
any successor provision thereto (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, program, arrangement or agreement, the Employers
will reduce Employee’s payments and/or benefits under this Agreement, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero), in the following order: (i) any
cash severance amounts derived based upon the sum of Gross Annual Base Salary
plus Target Bonus; (ii) any cash severance amounts derived based upon the Pro
Rata Bonus; (iii) any COBRA Reimbursement or other reimbursement of health
benefits; and (iv) any Equity Acceleration or other acceleration of outstanding
equity awards (the payments and benefits set forth in clauses (i) through
(iv) of this Section 5(a), together, the “Potential Payments”); provided,
however, that the Potential Payments shall only be reduced if (y) the net amount
of such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of

 

11



--------------------------------------------------------------------------------

itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (z) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Employee would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Employee and selected by the accounting
firm which was, immediately prior to the Change of Control, the Employers’
independent auditor (the “Auditor”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

(c) At the time that payments are made under this Agreement, the Employers shall
provide Employee with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including, without
limitation, any opinions or other advice the Employers received from Tax
Counsel, the Auditor, or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement). If Employee
objects to the Employers’ calculations, the Employers shall pay to Employee such
portion of the Potential Payments (up to 100% thereof) as Employee determines is
necessary to result in the proper application of this Section 5. All
determinations required by this Section 5 (or requested by either Employee or
the Employers in connection with this Section 5) shall be at the expense of the
Employers. The fact that Employee’s right to payments or benefits may be reduced
by reason of the limitations contained in this Section 5 shall not of itself
limit or otherwise affect any other rights of Employee under this Agreement.

6. Reimbursement of Expenses. The applicable Employer shall reimburse Employee
for any and all reasonable expenses incurred by him in the performance of his
duties hereunder, subject to the presentment of appropriate vouchers in
accordance with the applicable Employer’s normal policies for expense
verification and subject to Section 22.

7. No Mitigation; No Offset. All amounts paid or due to Employee under Section 4
shall be paid without regard to whether Employee has taken or takes actions to
mitigate damages. Employee shall be under no obligation to seek other
employment. Accordingly, there shall be no offset against amounts due to
Employee under this Agreement, or otherwise, on account of any remuneration
attributable to any subsequent employment that he may obtain or on account of
any

 

12



--------------------------------------------------------------------------------

claim that either of the Employers may have against him. The Employers’
obligation to make the payments provided for in this Agreement and otherwise to
perform their obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employers may have against Employee or others.

8. Ownership of Materials. All records, materials, lists, files, manuals, tapes
and all other written or recorded data and information in whatever form that may
be used by, or made available to Employee in connection with his employment
hereunder (“Materials”) are and shall remain the sole property of the Employers.
As soon as practicable following the voluntary or involuntary termination of
Employee’s employment hereunder, Employee shall return or cause to be returned
to the Employers Materials in Employee’s possession and/or under his control.

9. Covenant Not to Compete; Covenant Not to Solicit; Confidentiality. Employee
expressly recognizes and acknowledges that:

(a) The Employers have developed and established a valuable and extensive
clientele for their real estate information reporting services.

(b) The Employers’ business connections and clients have been established and
maintained at great expense and are of great value to the Employers.

(c) Employee has and will become familiar with and possessed of the manner,
method, secrets, and confidential and proprietary information pertaining to the
Employers’ business methods and the business requirements and needs of their
clients (collectively, “Confidential Information”).

(d) By virtue of this Agreement and predecessor agreements, Employee has and
will become personally acquainted with the clients, business methods, and trade
secrets of the Employers.

(e) In recognition and in consideration of the foregoing, Employee expressly
covenants and agrees as follows:

(i) During the Employment Period and continuing until the Non-Competition
Termination Date (as defined below), Employee shall not in any way, directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity, solicit for the benefit of a Competitive Business (as defined below),
divert, take away, or attempt to take away, any of the Employers’ clients or the
business or patronage of any such clients. For purposes of applying this
provision after the termination or expiration of the Employment Period,
“clients” shall mean any person or entity to whom the Employers provided their
services within six months prior to such effective date of termination or
expiration.

(ii) During the Employment Period and continuing until the Non-Competition
Termination Date, Employee shall not in any way, directly or indirectly, for
himself or on behalf of or in connection with any other person or entity,
solicit, entice, hire, employ, or endeavor to employ, any of the Employers’
employees. For purposes of applying this provision after the termination or
expiration of the Employment Period, “employees” shall mean any person employed
by the Employers within six months prior to such effective date of termination
or expiration.

 

13



--------------------------------------------------------------------------------

(iii) During the Employment Period and continuing until the Non-Competition
Termination Date, Employee shall not, directly or indirectly, for himself or on
behalf of or in connection with any other person or entity: (A) enter into the
employ of or render any services to any person, firm, corporation or other
entity engaged in any Competitive Business; (B) engage in any Competitive
Business for his own account; or (C) become associated with or own an interest
in any Competitive Business as an individual, partner, shareholder, member,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity; provided that so long as
Employee is not otherwise in breach hereof, following his termination of
employment, Employee’s entering into the employ of or rendering any services to
an entity that engages in a Competitive Business that generates less than 20% of
such entity’s aggregate annual gross revenues from such Competitive Business
(calculated as an average of the three most recently completed fiscal years of
such entity immediately prior to Employee’s commencement of employment by or
rendering services to such entity) shall not, in and of itself, be deemed a
breach hereof so long as Employee is not rendering any services with respect to
and has no direct or indirect involvement with such Competitive Business. For
purposes of this Agreement, “Competitive Business” means (1) the business of
developing data, analysis or forecasts pertaining to the construction,
absorption, occupancy, rents, sales prices, automated valuation, or automated
credit risk analysis for United States commercial office, industrial, retail,
multi-family, hotel or other properties or real estate markets and (2) each
other business in which the Employers are engaged during the Employment Period.
For informational purposes only and not for the purpose of construing or
restricting the scope of the term “Competitive Business,” the parties hereto
hereby agree that the following companies and/or their respective affiliates are
currently engaged in a Competitive Business: CoStar Group Inc. (including
Property & Portfolio Research, Inc. and LoopNet, Inc.), Moody’s KMV, Real
Capital Analytics Inc. and CBRE Econometric Advisors. Mere passive ownership of
stock representing 2% or less of the capital stock of a publicly traded entity
shall not be deemed to constitute participation in a Competitive Business.
Nothing in this Section 9(e)(iii) shall be deemed to prohibit Employee from
engaging in research related to any of the foregoing subjects for persons or
entities developing data related to such subjects in a manner incidental to
their businesses (by way of example, nothing herein would prevent Employee from
engaging in any research for an investment banking firm that develops real
estate data as a portion of its overall business).

(iv) During the Employment Period and thereafter, Employee shall not divulge to
others or use for his own benefit, or assist others in using such information
for their benefit, any Confidential Information obtained prior to or after the
date hereof from the Employers by virtue of the relationship created hereunder
or otherwise, unless such Confidential Information is or becomes generally
available to the public (other than by reason of Employee’s breach of this
Section 9(e)(iv)) and except in connection with (A) the performance of
Employee’s duties hereunder, (B) enforcement of Employee’s rights under this
Agreement and (C) as required by law. Notwithstanding anything in the foregoing,
the parties hereto hereby acknowledge and agree that, subject to the terms and
conditions of this Section 9(e), Employee’s employment or retention as a
consultant in the real estate information industry does not, in and of itself,
constitute a breach of this Section 9(e)(iv).

 

14



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, “Non-Competition Termination Date” shall
mean (i) the date that is two years following the effective date of termination
of Employee’s employment for any reason during the Change of Control Period and
(ii) the date that is one year following the effective date of termination of
Employee’s employment other than during the Change of Control Period.

10. Proprietary Rights.

(a) For purposes of this Agreement, “Works” shall mean intellectual property and
proprietary rights, including, without limitation, ideas, designs, concepts,
techniques, inventions, discoveries and works of authorship, whether or not
patentable or protectable by copyright or as a mask work, and whether or not
reduced to practice, including, without limitation, devices, processes, trade
secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know how related thereto, in each
case as it relates to the business of the Employers.

(b) Employee hereby agrees that all Works made, conceived, developed or reduced
to practice, in whole or in part, solely by Employee or jointly with others,
either during or after the Employment Period, if such Works are (i) made through
the use of any of the Confidential Information, (ii) result from any work
performed by Employee for either of the Employers, (iii) relate to either of the
Employers’ present or prospective business and/or activities, or (iv) relate to
either of the Employers’ actual or demonstrably anticipated research and
development during such term of engagement, shall belong exclusively to the
Employers and shall be deemed part of the Confidential Information for purposes
of this Agreement whether or not fixed in a tangible medium of expression.
Without limiting the forgoing, Employee agrees that all such Works shall be
deemed to be “works made for hire” under the U.S. Copyright Act of 1976, as
amended, and that the Employers shall be deemed the author and owner thereof;
provided that in the event and to the extent that such Works are determined not
to constitute “works made for hire” as a matter of law, Employee hereby
irrevocably assigns and transfers to the Employers the entire right, title and
interest, domestic and foreign, of Employee in and to such Works. The Employers
shall have the right to obtain and to hold in their own names, copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof. Subject to Section 26, Employee
agrees to give the Employers, and any person designated by the Employers, any
assistance the Employers deem necessary or appropriate to perfect the rights
defined in this Section 10.

(c) Employee will promptly disclose in writing (which may be by e-mail) to the
Board or its designee, every Work made, conceived, developed or reduced to
practice solely by Employee, in connection with the business of either of the
Employers either (i) during the Employment Period, or (ii) following the
Employment Period, if such Work is made through the use of Confidential
Information.

(d) Subject to Section 26, Employee agrees to assist each of the Employers, both
during and following the Employment Period, in obtaining and enforcing for each
of the Employers’ own benefit patents, copyrights, mask work rights, trade
secret rights and other legal protections in any and all countries for any and
all Works made by Employee (in whole or in

 

15



--------------------------------------------------------------------------------

part), the rights to which belong to or have been assigned to the Employers
pursuant to this Agreement. Upon request, but subject to Section 26, Employee
will execute all applications, assignments, instruments and papers and perform
all acts that either of the Employers or their counsel may deem necessary or
desirable to obtain or enforce any and all such patents, copyrights, mask work
rights, trade secret rights and other legal protections in such Works and
otherwise to protect the interests of each of the Employers therein. The
Employers jointly and severally agree to bear all expenses which they cause to
be incurred by Employee in assigning, obtaining, maintaining and enforcing said
patents, copyrights, trade secret rights, mask work rights and other legal
protections in accordance with this Agreement.

(e) Employee understands that utilization of the Works is in the sole discretion
of the Employers, and that neither of the Employers is obligated to develop,
market or otherwise use any device or product.

11. Breach of Certain Provisions. Employee acknowledges that damages resulting
from the breach of the provisions of Section 9 or 10 may be difficult to
calculate. In the event of a breach or threatened breach by Employee of the
provisions of Section 9 or 10, the Employers shall be entitled to apply to any
court of competent jurisdiction for an injunction against such breach, actual or
threatened. Notwithstanding the foregoing, the Employers shall at all times
retain their right to recover from Employee or any other person or entity that
may be held liable, their damages resulting from such breach.

12. Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of all other parties hereto
(except that Employee’s rights to payments hereunder may be transferred by will
or the laws of descent or distribution without any such prior written consent).
In the event of Employee’s death while any payment, benefit or entitlement is
due to Employee hereunder, such payment, benefit or entitlement shall be paid or
provided to Employee’s designated beneficiaries, or if there are no such
beneficiaries, to Employee’s estate.

13. Representations. Employee represents and warrants to both of the Employers
that (a) the execution, delivery, and performance of this Agreement by Employee
does not, with or without the giving of notice or the passage of time, or both,
conflict with, result in a default, right to accelerate, or loss of rights under
any provision of any agreement or understanding to which Employee is a party or
by which Employee may be bound or affected and (b) this Agreement is the legal,
valid and binding obligation of Employee, enforceable against him in accordance
with its terms (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability affecting the rights of creditors). Each
of the Employers represents and warrants to Employee that the execution,
delivery, and performance of this Agreement by the Employers does not, with or
without the giving of notice or the passage of time, or both, conflict with,
result in a default, right to accelerate, or loss of rights under any provision
of any agreement or understanding to which either of the Employers, or, to the
best knowledge of each of the Employers, any of the Employers’ affiliates is a
party or by which either of the Employers, or, to the best knowledge of each of
the Employers, any of the Employers’ affiliates may be bound or affected. Each
of the

 

16



--------------------------------------------------------------------------------

Employers further represents and warrants to Employee that (i) it has full power
and authority to enter into and perform its obligations under this Agreement,
(ii) the execution and delivery of this Agreement by such Employer has been duly
authorized by all necessary corporate or limited liability company actions, as
applicable, and (iii) this Agreement is the legal, valid and binding obligation
of each of the Employers, enforceable jointly and severally against each of the
Employers in accordance with its terms (except to the extent enforcement may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability affecting
the rights of creditors).

14. Survival. The obligations of Employee and the Employers under this Agreement
which by their nature may require either partial or total performance after the
expiration of the Employment Period (including, without limitation, those under
Sections 2(c), 4, 5, 9, 10, 11, 15, 24 and 26) will survive any termination or
expiration of this Agreement.

15. Indemnification Agreement; Legal Fees

(a) Concurrently herewith each Employer and Employee is executing and delivering
the Indemnification Agreement of even date herewith by and among such parties.

(b) If any contest or dispute shall arise under this Agreement involving
termination of Employee’s employment with either of the Employers or involving
the failure or refusal of either of the Employers to perform fully in accordance
with the terms hereof, the Employers shall reimburse Employee on a current basis
for all reasonable legal fees and related expenses, if any, incurred by Employee
in connection with such contest or dispute (regardless of the result thereof),
together with interest in an amount equal to the prime rate as reported in The
Wall Street Journal, such interest to accrue 30 days from the date the Employers
receive Employee’s statement for such fees and expenses through the date of
payment thereof, regardless of whether Employee’s claim is upheld by a court of
competent jurisdiction; provided, however, that Employee shall be required to
repay immediately any such amounts to the Employers to the extent that a court
of competent jurisdiction issues a final and non-appealable order setting forth
the determination that the position taken by Employee was in bad faith.

16. Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit, or amplify the
provisions hereof.

17. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered when actually received or, if mailed,
whether or not actually received, five days after deposited in the United States
mail, postage prepaid, registered or certified mail, return receipt requested,
addressed to the party to whom notice is being given at the following address or
at such other address as such party may designate by notice (except that notice
of a change of address shall be effective only upon receipt):

 

To the Employers:    Reis, Inc.    530 Fifth Avenue, 5th Floor    New York, NY
10036    Attention: Chairman of the Compensation Committee

 

17



--------------------------------------------------------------------------------

To the Employee:    The most recent address of Employee set forth in the
personnel records of the Employers. with a copy to:    Friedman Kaplan Seiler &
Adelman LLP    7 Times Square    New York, NY 10036    Attention: David I.
Tanenbaum

18. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby. Any such invalid, illegal or
unenforceable provision shall be replaced by other provisions which are as
similar as possible in terms to such invalid, illegal or otherwise unenforceable
provisions but are valid and enforceable (but without expanding the time period
or the scope of any restriction in Section 9).

19. Entire Agreement; Amendments. This Agreement (together with the Mutual
Release) contains the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof (including, without limitation, the Prior
Agreement, which is superseded as of the Effective Date (for avoidance of doubt,
without limiting or otherwise affecting the validity of any transactions
previously consummated pursuant thereto, including without limitation the grant
of the Initial Options (as defined in the Prior Agreement) or any other
incentive awards to Employee)). This Agreement may be amended only by an
instrument in writing duly executed by an officer of the Employers and by
Employee. In the event of a conflict between any provision of this Agreement and
any other provision of any plan, program, policy, arrangement or other agreement
of the Employers, the provisions of this Agreement, to the extent more favorable
to Employee, shall apply.

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement, with the same effect as if the signatures
upon such counterparts were upon the same instrument.

21. Governing Law. This Agreement shall be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to Employee in his capacity as an officer, director or manager of either of
the Employers shall be governed by Maryland law). The parties hereto agree that
the state and federal courts located in the County and State of New York shall
have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the parties hereto hereby: (a) submit to the
personal jurisdiction of such courts; (b) consent to service of process in
connection with any action, suit or proceeding; (c) agree that venue is proper
and convenient in such forum; and (d) waive any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, subject matter jurisdiction, venue, or service of process.

 

18



--------------------------------------------------------------------------------

22. Compliance With Section 409A.

(a) The parties hereto intend that any amounts payable under this Agreement, and
the Employers’ and Employee’s exercise of authority or discretion hereunder
comply with the provisions of Section 409A so as not to subject Employee to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Section 409A. The Employers shall administer this Agreement in compliance
with Section 409A. In furtherance thereof, to the extent that any provision
hereof would result in Employee being subject to payment of the additional tax,
interest and tax penalty under Section 409A, the parties hereto agree to amend
this Agreement if permitted under Section 409A in a manner which does not impose
any additional taxes, interests or penalties on Employee in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this Agreement to any party hereto, and
thereafter the parties hereto will interpret its provisions in a manner that
complies with Section 409A.

(b) Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Employers consistent with
Section 409A) at the time of Employee’s separation from service and if any
portion of the payments or benefits to be received by Employee upon separation
from service would be considered deferred compensation under Section 409A and
cannot be paid or provided to Employee without his incurring taxes, interest or
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Agreement (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (the “Delayed Benefits”), in each case,
during the six-month period immediately following Employee’s separation from
service (such period, the “Delay Period”) will instead be paid or made available
on the earlier of (i) the first day of the seventh month following the date of
Employee’s separation from service and (ii) Employee’s death (the applicable
date, the “Permissible Payment Date”). The Employers will also reimburse
Employee for the after-tax cost incurred by Employee in independently obtaining
any Delayed Benefits (the “Additional Delayed Payments”), with any gross-up
payment being paid to Employee promptly but in no event later than the end of
Employee’s taxable year immediately following the year in which this gross-up
payment is due.

(c) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit constitutes “deferred compensation” under Section 409A or is
required to be included in Employee’s gross income for federal income tax
purposes, such expenses (including expenses associated with in-kind benefits)
shall be reimbursed by the Employers no later than December 31st of the year
following the year in which Employee incurs the related expenses. In no event
shall the reimbursements or in-kind benefits to be provided by the Employers in
one taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Employee’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.

(d) Each payment under this Agreement is intended to be a “separate payment” and
not of a series of payments for purposes of Section 409A.

 

19



--------------------------------------------------------------------------------

(e) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and notwithstanding anything contained herein the
contrary, the date on which such separation from service takes place shall be
the termination date.

23. No Waiver. The failure of any party hereto to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement. Any
waiver of this Agreement to be effective must be in writing specifically
referencing the provision being waived and signed by the party against whom the
waiver is being enforced.

24. Grantor Trust. If (a) any dispute arises under or in connection with this
Agreement or (b) Employee becomes eligible under Section 4(d) or 4(f), then the
Employers shall deposit any and all cash amounts payable or shares (or cash
proceeds thereof) deliverable to Employee under (i) the provision(s) of this
Agreement which are the subject of the dispute and/or (ii) Section 4(d) or 4(f)
(including, in any case, any amount due if a Delayed Payment would result in the
payment being made after any such termination of employment, as well as any
estimated Delayed Payments and estimated Additional Delayed Payments), as
applicable, into an irrevocable grantor trust established pursuant to a trust
agreement approved by the Board in good faith (the “Grantor Trust”) not later
than the date that any amount in dispute was due pursuant to the terms of this
Agreement (or, in the event that Employee becomes eligible under Section 4(d) or
4(f), not later than the 10th day following Employee’s termination date). From
and after such time(s) until the payment of all amounts from the Grantor Trust,
the Employers shall deposit additional amounts into the Grantor Trust on a
monthly basis equal to the interest accrued on the cash amounts contained
therein (including the interest paid previously) at the United States five-year
treasury rate. The amounts and property held in the Grantor Trust shall be
paid/delivered to Employee in accordance with the terms of the Grantor Trust
upon the (A) resolution of the applicable dispute and/or (B) payment/delivery
date(s) specified in Section 4(d) or 4(f), as applicable (or, in any case, if
required by Section 22, on the applicable Permissible Payment Date).

25. Withholding Taxes. The Employers may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as may
be required to be withheld pursuant to any applicable law or regulation.

26. Cooperation. During the Employment Period and continuing until the
Non-Competition Termination Date, subject to his other business and personal
commitments, Employee will, upon reasonable request and at the Employers’ sole
expense, cooperate with the Employers, and furnish any and all complete and
truthful information, testimony or affidavits in any action or proceeding in
connection with any matter that arose during the Employment Period and that
Employee has knowledge of or involvement with, to the extent that such matter
directly relates to (a) Employee’s performance of his duties solely as an
employee of the Employers and (b) the business or operations of the Employers or
any of their parents or subsidiary corporations or affiliates; provided that
such cooperation is not adverse to Employee’s legal or personal interests

 

20



--------------------------------------------------------------------------------

(but, subject to all other provisions of this Section 26, mere inconvenience
alone shall not constitute adversity to Employee’s interests) (the
“Cooperation”). Following the Employment Period, the parties hereto will make
their best efforts to have the Cooperation performed at reasonable times and
places and in a manner as not to unreasonably interfere with any other
employment or services in which Employee may then be engaged. Nothing in this
Agreement shall be construed or interpreted as requiring Employee to provide any
testimony, sworn statement, declaration or affidavit that is not complete and
truthful. If the Employers require Employee to travel outside the metropolitan
area in the United States where Employee then resides to provide any testimony
or otherwise provide any Cooperation, then the Employers will reimburse Employee
for all travel and lodging expenses incurred by Employee to do so. To the extent
that Employee undertakes to provide any Cooperation, Employee shall be entitled
to legal representation of Employee’s choosing and the Employers shall reimburse
Employee on a current basis for all reasonable legal fees and related expenses,
if any, incurred by Employee in connection with the Cooperation. In addition, to
the extent that Employee undertakes to provide any Cooperation following the
Employment Period, the Employers shall compensate Employee on a current basis
for all of Employee’s time (in excess of ten hours in any calendar year) spent
providing Cooperation, at a rate of not less than Employee’s Hourly Rate. For
purposes of this Agreement, Employee’s “Hourly Rate” is equal to (i) the sum of
Employee’s highest Gross Annual Base Salary during the Employment Period plus
Employee’s highest Target Bonus during the Employment Period, (ii) divided by
2,000. Following the Employment Period, in no event shall Employee be required
to provide Cooperation on more than 30 days in any one calendar year.

[signature page to follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date(s) written below, but effective as of the Effective Date.

 

REIS, INC. By:  

/s/ Jonathan Garfield

  Name:   Jonathan Garfield   Title:   Executive Vice President   Date:   June
13, 2013 REIS SERVICES, LLC By:  

/s/ Jonathan Garfield

  Name:   Jonathan Garfield   Title:   Executive Vice President   Date:   June
13, 2013

 

/s/ Lloyd Lynford

Lloyd Lynford Date:   June 13, 2013

 

22



--------------------------------------------------------------------------------

EXHIBIT A

MUTUAL RELEASE OF CLAIMS

This Mutual Release of Claims (this “Agreement”) is made and entered into among
Lloyd Lynford (the “Employee”), Reis, Inc., a Maryland corporation (“Reis”) and
Reis Services, LLC, a Maryland limited liability company and wholly-owned
subsidiary of Reis (“Reis Services”, and collectively with Reis, the “Company”).
Reis and Reis Services are executing this Agreement on behalf of their
respective divisions, subsidiaries and affiliates and each of their
predecessors, successors and assigns.

WHEREAS, the Employee’s employment pursuant to the Employment Agreement between
the Employee and the Company, effective as of July 1, 2013 (the “Employment
Agreement”), terminated effective                     , 201   (the “Termination
Date”); and

WHEREAS, in connection with such termination of employment and pursuant to the
Employment Agreement, the Employee and the Company have agreed to execute this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Employee and the Company (collectively, the “Parties” and each, a
“Party”) agree as follows:

1. Termination of Employment: The Employee’s employment with the Company, and
any subsidiaries of the Company, terminated on the Termination Date.
Notwithstanding anything herein to the contrary, the Company warrants that the
Employee’s (a) prior service as an employee and/or officer of the Company and
any subsidiaries or affiliates of the Company and (b) prior and future service
as a manager and/or director of the Company and any subsidiaries or affiliates
of the Company, will be covered by the Company’s indemnities and insurance, as
set forth in the Employment Agreement.

2. Releases:

(a) Employee Claims:

(i) In consideration for the Company’s commitment to provide the severance
benefits contemplated by Section 4(f) of the Employment Agreement, the Employee
releases and discharges the Company, any parent, divisions, subsidiaries and
affiliates and their current and former owners, managers, officers, directors,
shareholders, agents and employees (whether acting as representatives of the
Company or in their individual capacities), and each of their predecessors,
successors, and assigns (the “Company Released Parties”), from any and all
claims and causes of action (except for the commitments set forth in this
Agreement and the obligations under the Employment Agreement which by their
nature may require either partial or total performance after the expiration of
the Employment Agreement (including, without limitation, those under Sections
2(c), 4, 5, 15 and 24 of the Employment Agreement)) arising out of or related to
the Employee’s employment or separation from employment, including, but not
limited to, the General Claims (as defined below), that the Employee, his heirs,
executors, administrators, successors, and assigns now have, ever had or may
hereafter have, whether known or unknown, suspected or unsuspected, up to and
including the date of this Agreement;

 

Exhibit A   1   



--------------------------------------------------------------------------------

provided that such claims or causes of action shall be released and discharged
by the Employee only to the extent that they arose solely in the Employee’s
capacity as an employee of the Company or any subsidiaries or affiliates of the
Company (and, for the avoidance of doubt, in no event shall any claim or cause
of action be released or discharged by the Employee that arose in connection
with the Employee’s role as a director, manager and/or shareholder of the
Company or any subsidiaries or affiliates of the Company) (collectively,
“Employee Claims”).

(ii) For purposes of this Agreement, “General Claims” means any claims for back
wages, bonuses, severance pay, vacation pay, holiday pay, or any other pay or
benefits including, but not limited to, benefits under the Employee Retirement
Income Security Act of 1974 (except for vested benefits, which are not affected
by this Agreement), sexual or other harassment, or discrimination or retaliation
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, citizenship status, pregnancy, medical condition or
disability (as defined by the Americans with Disabilities Act, or any other
state or local law), age, or any other unlawful discrimination or retaliation
(under the Americans with Disabilities Act, Age Discrimination in Employment
Act, 29 USC § 621 et. seq., as amended by the Older Workers Benefit Protection
Act of 1990 (the “ADEA”), Title VII of the Civil Rights Act of 1964, as amended,
the New York State Human Rights Law, the New York Labor Law, § 1 et. seq.,
Article 1, Section 11 of the New York State Constitution, the New York City
Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., and the New York Civil
Rights Law, Civ. R. L. § 40-c, subd. 2 or any other federal, state or local
laws), tort, breach of implied or express contract, breach of promises,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy or wrongful or constructive
discharge, and for attorneys’ fees, costs, disbursements or the like.

(iii) The release of Employee Claims made by the Employee in this Agreement does
not apply to Employee Claims that arise after the date this Agreement is
executed, nor is it intended to waive or release an Employee Claim under the
Older Workers Benefit Protection Act that challenges the validity of the release
of any ADEA Employee Claim. To the extent they are actually known to him as of
the date of this Agreement, the Employee certifies that, as of the date of this
Agreement, he has reported all accidents, injuries or illnesses relating to or
arising from his employment with the Company.

(b) Company Claims: In consideration for the Employee’s commitment to the
various arrangements described herein, the Company, for itself and on behalf of
each Company Released Party, releases and discharges the Employee and his heirs,
executors, administrators, successors and assigns from any and all claims and
causes of action (except for the commitments set forth in this Agreement and the
obligations under the Employment Agreement which by their nature may require
either partial or total performance after the expiration of the Employment
Agreement (including, without limitation, those under Sections 9, 10, 11 and 26
of the Employment Agreement)) arising out of or related to the Employee’s
service or separation from service (including, but not limited to, the
Employee’s service as an employee, officer, director and/or manager of the
Company or any subsidiaries or affiliates of the Company) or the Employee’s role
as a shareholder of the Company or any subsidiaries or affiliates of the
Company, including, but not limited to, any claims relating to the General
Claims, that any Company Released Party now has, ever had or may hereafter have,
whether known or unknown, suspected or unsuspected, up to and including the date
of this Agreement (collectively, “Company Claims”). The release of Company
Claims made by Company Released Parties does not apply to Company Claims that
arise after the date this Agreement is executed.

 

Exhibit A   2   



--------------------------------------------------------------------------------

3. No Filings:

(a) The Employee further agrees, represents, warrants, promises and covenants
that neither he, nor any person, organization, or other entity acting on his
behalf, has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against any Company Released Party
with any federal, state or local court or any administrative, regulatory or
arbitration agency or body, involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are subject of this
Agreement (other than an action (i) to enforce the terms hereof or the
applicable terms of the Employment Agreement or (ii) the subject matter of which
does not constitute an Employee Claim). The Employee further agrees that he will
not personally recover monies for filing any charge or complaint against any of
the Company Released Parties with any federal, state or local agency regarding
his employment with or separation from the Company in the future (other than an
action (A) to enforce the terms hereof or the applicable terms of the Employment
Agreement or (B) the subject matter of which does not constitute an Employee
Claim).

(b) The Company, on its behalf and on behalf of all Company Released Parties,
further agrees, represents, warrants, promises and covenants that no Company
Released Party, nor any person, organization, or other entity acting on his, her
or its behalf, has filed or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against the Employee with any
federal, state or local court or any administrative, regulatory or arbitration
agency or body, involving any matter occurring in the past up to the date of
this Agreement, or involving or based upon any claims, demands, causes of
action, obligations, damages or liabilities which are subject of this Agreement
(other than an action (i) to enforce the terms hereof or the applicable terms of
the Employment Agreement or (ii) the subject matter of which does not constitute
a Company Claim).

4. No Admission of Liability: Neither this Agreement, nor anything contained
herein, shall be construed as an admission or concession by the Company or the
Employee that it or he has in any respect violated or abridged any federal,
state or local law or any right or obligation that it or he may owe or may have
owed to the other Party or engaged in any wrongdoing or illegal or actionable
acts or omissions. No final findings or final judgments have been made and
neither Party purports, or will claim, to be a prevailing party, to any degree
or extent, nor will this Agreement or its terms be admissible in any proceeding
other than a proceeding for enforcement or breach of the terms contained herein.

5. Statements:

(a) The Company and the Employee agree that in consideration of the other
commitments in this Agreement, and except as shall be required by law,
(i) except to the extent necessary to enforce this Agreement or the applicable
portions of the Employment Agreement, each Party shall keep confidential and not
disclose orally or in writing directly or indirectly to

 

Exhibit A   3   



--------------------------------------------------------------------------------

any person (except such Party’s family members, attorneys, accountants and other
agents or advisors), any and all information concerning any facts, claims or
assertions relating or referring to any experiences of the Employee or treatment
the Employee received by or on behalf of the Company through the date of this
Agreement (in each case, solely in respect of the Employee’s capacity as an
employee of the Company or any subsidiaries or affiliates of the Company), which
experiences or treatment could have provided a factual or legal basis for (A) a
Company Claim or (B) an Employee Claim, as respectively applicable, in any
action or proceeding before any court or administrative or arbitral body, and
(ii) the Company and the Employee shall not make, either directly or by or
through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning the other Party, or make or
solicit any comments, statements, or the like to the media or to others that are
derogatory or detrimental to the good name or business reputation of the other
Party; provided that this Section 5(a) shall not restrict in any manner or to
any degree, the Employee in his capacity or in connection in any respect with
his role as a director, manager and/or shareholder of the Company or any
subsidiary or affiliate of the Company.

(b) Consistent with applicable law, the Company shall afford the Employee the
right and a reasonable amount of time to review and comment on any public
filings and statements that will include a reference to the Employee, and the
Company shall, consistent with applicable legal requirements, make any revisions
to such references reasonably requested by the Employee.

6. Property and Computer Access: The Employee represents and warrants that,
except as specified below, he has returned, or will return on or prior to the
Termination Date, to the Company all property in his possession, including, but
not limited to, keys, building and Company identification and access cards and
credit cards, files, records, publications, address lists, computers, files,
software and other business equipment or information belonging to or relating to
the Company or the Company’s business. All fixtures, property and equipment
located in the Employee’s current office are and shall remain the sole property
of the Employee.

7. Entire Agreement and Severability: The parties hereto agree that this
Agreement may not be modified, altered or changed except by a written agreement
signed by the Parties and evidencing an intent to modify this Agreement. Except
for the Parties’ continuing obligations under the applicable portions of the
Employment Agreement, the Parties acknowledge that this Agreement constitutes
the entire agreement between them regarding the subjects addressed herein,
superseding all prior written and oral agreements. If any provision of this
Agreement is held to be invalid, the remaining provisions shall remain in full
force and effect.

8. Voluntary Execution: The Employee acknowledges that he has carefully read
this Agreement and understands all of its terms including the full and final
release of Employee Claims set forth herein (subject to Section 15 hereof). The
Employee further acknowledges that he has voluntarily entered into this
Agreement; that he has not relied upon any representation or statement, written
or oral, not set forth in this Agreement; that the only consideration for
signing this Agreement is as set forth herein and in the Employment Agreement;
that adequate consideration has been received for executing this Agreement and
that this document gives him the opportunity and encourages him to have this
Agreement reviewed by his attorney and/or tax advisor prior to execution. The
Employee also acknowledges that he has been afforded up to 21

 

Exhibit A   4   



--------------------------------------------------------------------------------

days to consider the release provision contained herein (the “Consideration
Period”) and that he has seven days after signing this Agreement to revoke it in
writing (the “Rescission Period”). If the Employee signs this Agreement prior to
the conclusion of the Consideration Period, the balance of the Consideration
Period will be considered waived. Such revocation must be actually received by
the Company within the time period specified in order to be effective.
Accordingly, this Agreement will not be effective or enforceable and no payments
required under this Agreement shall be made until the expiration of the
Rescission Period, unless otherwise previously scheduled in the normal course of
business. This Agreement becomes effective on the 8th day after it is signed by
the Employee and is not rescinded (the “Effective Date”), unless the last day of
the Rescission Period falls on a Saturday, Sunday or federal holiday. If the
last day of the Consideration Period and/or Rescission Period falls on a
Saturday, Sunday or federal holiday, the last day of the applicable period shall
be the next business day following the weekend or holiday, and the Effective
Date shall be the day following the last day of the Rescission Period.

9. Survival: The covenants, representations and acknowledgments made by both
Parties in this Agreement shall survive the execution of the Agreement, and this
Agreement shall inure to the benefit of each Party, and the successors and
assigns of each Party.

10. Successors; Binding Agreement:

(a) This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of either Reis or Reis Services to expressly assume and
agree in writing to perform this Agreement and the applicable portions of the
Employment Agreement in the same manner and to the same extent that Reis or Reis
Services, as applicable, would be required to perform them if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to (but effective only upon) such succession shall be a breach of this
Agreement. As used in this Agreement, references to “Reis,” “Reis Services” or
the “Company” shall extend to any successor to its or their business and/or
assets as aforesaid which assumes and agrees to perform this Agreement,
expressly, by operation of law, or otherwise. Furthermore, each of Reis, Reis
Services, and any successor(s) to its or their business and/or assets are
jointly and severally liable for all obligations under this Agreement and the
applicable portions of the Employment Agreement.

(c) The Employee may assign his right to receive any payments due to him under
this Agreement or the applicable portions of the Employment Agreement to an
entity owned or controlled by the Employee and/or any member(s) of his family.

11. Notices: All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when delivered to the Party as specified
in the Employment Agreement.

 

Exhibit A   5   



--------------------------------------------------------------------------------

12. Governing Law: This Agreement shall be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to the Employee in his capacity as an employee, officer, director and/or
manager of the Company shall be governed by Maryland law). The Parties agree
that the state and federal courts located in the County and State of New York
shall have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the Parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.

13. The Employee’s Representations: The Employee represents and acknowledges
that: (a) he has carefully read this Agreement and understands its terms; (b) he
has had at least 21 days to consider this Agreement prior to signing it; (c) the
Company has advised the Employee to consult with an attorney of his choosing,
and the Employee has done so to the extent he desired; and (d) the consideration
provided in this Agreement is sufficient to support the releases in this
Agreement and includes sufficient additional consideration for the Employee’s
release under the ADEA.

14. Expenses: This Agreement and all contests and disputes arising under or in
connection with this Agreement shall be conclusively deemed to be in connection
with, arising under, and otherwise sufficiently related to the Employment
Agreement, such that the Employee shall be entitled to reimbursement from the
Company in the manner described in Section 15(b) of the Employment Agreement for
any contest or dispute arising under or in connection with this Agreement.

15. Claims Not Released; No Restriction: Notwithstanding anything herein to the
contrary, nothing in this Agreement purports to or shall (a) release or
discharge any Company Claim or Employee Claim that may not be released or
discharged by law, (b) release or discharge any of the Employee’s claims or
causes of action that arose in connection with the Employee’s role as a
director, manager and/or shareholder of the Company or any subsidiaries or
affiliates of the Company, (c) restrict the Employee in any manner or to any
degree in his capacity or in connection in any respect with his role as a
director, manager and/or shareholder of the Company or any subsidiary or
affiliate of the Company or (d) release or discharge any Company Claim that
arose in connection with the Employee’s role as a director, manager and/or
shareholder of the Company or any subsidiaries or affiliates of the Company, to
the extent that (i) the Employee brings a claim against the Company in respect
of the Employee’s role as a director, manager and/or shareholder of the Company
or any subsidiaries or affiliates of the Company (a “Non-Employee Claim”), and
(ii) such Company Claim is raised as a direct counterclaim, defense or offset to
such Non-Employee Claim.

[signature page to follow]

 

Exhibit A   6   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto evidence their agreement by their
signatures.

 

REIS, INC. By:  

 

  Name:  

 

  Title:  

 

  Date:     , 201     REIS SERVICES, LLC By:  

 

  Name:  

 

  Title:  

 

  Date:     , 201    

 

 

Lloyd Lynford Date:     , 201    

 

Exhibit A   7   